DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment received on 15 January 2021 has been acknowledged and entered.  
Claims 1, 8, and 13 have been amended. 
Claims 6 and 7 have been canceled.  
New claims 15-22 have been added.
Claims 1-5 and 8-22 are currently pending.

Response to Amendments and Arguments
Applicant’s arguments, see RESPONSE, filed 15 January 2021, with respect to the rejection(s) of claims 1-14 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Willis (US PG Pub. 2014/0025444).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
As per claim 1, it is unclear what is meant by the claim language: “wherein the toll agency tag reader reads the unique identifier from the toll service subscriber that acts as the toll tag device upon the vehicle passing by the toll agency tag reader ‘toll service subscriber that acts as the toll tag device’…” since the toll service subscriber acting as the toll tag device is already in the vehicle that passes by toll agency tag reader.  Appropriate correction is required.
As per claims 2-5 and 8-14, claims 2-5 and 8-14 depend from indefinite claim 1 and incorporates claim 1's indefiniteness issue via that dependency. Claims 2-5 and 8-14 do not remedy the indefiniteness issue. Therefore, claims 2-5 and 8-14 are indefinite for that reason.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1
Claims 1-5 and 8-22 are directed to a method of apportioning toll payment (i.e., a process).  Therefore, claims 1-5 and 8-22 all fall within the one of the four statutory categories of invention.


Step 2A Prong 1
Independent Claim 1 recites determining an identity of each of a plurality of toll service subscribers located together in a vehicle, each toll service subscriber having a toll account that is associated with each toll service subscriber, respectively; determining which of the plurality providing a unique identifier to the toll service subscriber that acts as the toll tag, and wherein the unique identifier is valid while the toll service subscribers remain located together or for a period of time, wherein the toll agency tag reader reads the unique identifier from the toll service subscriber that acts as the toll tag device upon the vehicle passing by the toll agency tag reader toll service subscriber that acts as the toll tag device; receiving, from one of the toll service subscribers, an indication of a toll transaction occurrence; and responsive to receiving the indication of the toll transaction occurrence, debiting the account of each toll service subscriber in the vehicle a portion of a toll amount for the toll transaction.  
Independent Claim 15 recites receiving from a toll service subscriber, an identifier of each of a plurality of toll service subscriber including the one toll service subscriber, each one of the plurality of toll service subscriber being associated with a respective one of a plurality of toll accounts; verifying that each one of the plurality of toll service subscribers are in close proximity to each other through communication with at least one of the plurality of toll service subscriber; subsequent to verifying, receiving, from one of the toll service subscribers, an indication of a toll transaction occurrence; and responsive to receiving the indication of the toll transaction occurrence, debiting each one of the toll accounts a portion of a toll amount for the toll transaction.
Independent claim 16 recites determining an identity of each of a plurality of toll service subscriber, each toll service subscriber having a respective toll account that is associated with each toll service subscriber, respectively; receiving location information from each of the toll service subscriber; and determining that each of the toll service subscriber are in close proximity and moving together;  subsequent to determining that each of the toll service subscriber are in close proximity and moving together, receiving an indication of a toll transaction occurrence; and responsive to receiving the indication of the toll transaction debiting the account of each toll service subscribers a portion of a toll amount for the toll transaction.
Claim 1 as a whole, recites a method of organizing human activity.  The limitations in claim 1 of determining an identity of each of a plurality of toll service subscribers located together in a vehicle, each toll service subscriber having a toll account that is associated with each toll service subscriber, respectively; determining which of the plurality toll service subscribers will act as a toll tag, wherein the toll tag is configured to be read upon the vehicle passing by; providing a unique identifier to the toll service subscriber that acts as the toll tag, and wherein the unique identifier is valid while the toll service subscribers remain located together or for a period of time, wherein the toll agency tag reader reads the unique identifier from the toll service subscriber that acts as the toll tag device upon the vehicle passing by the toll agency tag reader toll service subscriber that acts as the toll tag device; receiving, from one of the toll service subscribers, an indication of a toll transaction occurrence; and responsive to receiving the indication of the toll transaction occurrence, debiting the account of each toll service subscriber in the vehicle a portion of a toll amount for the toll transaction, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitations by a method of commercial or legal obligations (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and/or by managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) but for the recitation of generic computer components. That is, other than reciting “a toll service system,” “a toll tag device,” and “a toll agency tag reader” nothing in the claim element precludes the step from practically being performed by commercial or legal obligations and/or managing personal behavior or relationships or interactions between people.  For example, but for the “toll service system,” “toll tag device,” and “toll agency tag reader” language, nothing in the claim toll service system,” “toll tag device,” and “toll agency tag reader” language, “determining an identity of each of a plurality of toll service subscribers; determining which of the plurality toll service subscribers will act as a toll tag; providing a unique identifier to the toll service subscriber that acts as the toll tag; receiving, from one of the toll service subscribers, an indication of a toll transaction occurrence; and debiting the account of each toll service subscriber in the vehicle a portion of a toll amount for the toll transaction of claim 1 encompasses the user  determining an identity of each of a plurality of toll service subscribers; determining which of the plurality toll service subscribers will act as a toll tag; providing a unique identifier to the toll service subscriber that acts as the toll tag; receiving an indication of a toll transaction occurrence; and debiting the account of each toll service subscriber to perform the steps.  The mere recitation of a generic computer (Claim 1’s “toll service system,” “toll tag device,” and “toll agency tag reader”) does not take the claims out of the methods of organizing human activity grouping/mental processes grouping.  Accordingly, the claims recite an abstract idea.
Claim 15 as a whole, recites a method of organizing human activity.  The limitations in claim 1 of receiving from a toll service subscriber, an identifier of each of a plurality of toll service subscriber including the one toll service subscriber, each one of the plurality of toll service subscriber being associated with a respective one of a plurality of toll accounts; verifying that each one of the plurality of toll service subscribers are in close proximity to each other through communication with at least one of the plurality of toll service subscriber; subsequent to verifying, receiving, from one of the toll service subscribers, an indication of a toll transaction occurrence; and responsive to receiving the indication of the toll transaction occurrence, debiting each one of the toll accounts a portion of a toll amount for the toll a method of commercial or legal obligations (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and/or by managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) but for the recitation of generic computer components. That is, other than reciting “a toll service subscriber device,” “a server,” and “a toll service system,” nothing in the claim element precludes the step from practically being performed by commercial or legal obligations and/or managing personal behavior or relationships or interactions between people.  For example, but for the  “a toll service subscriber device,” “a server,” and “a toll service system,” receiving an identifier of each of a plurality of toll service subscriber including the one toll service subscriber; verifying that each one of the plurality of toll service subscribers are in close proximity to each other; receiving, from one of the toll service subscribers, an indication of a toll transaction occurrence; and debiting each one of the toll accounts a portion of a toll amount for the toll transaction of claim 15 encompasses the user receiving an indication, verifying that each one of the plurality of toll service subscribers are in close proximity to each other; receiving, from one of the toll service subscribers, an indication of a toll transaction occurrence; and debiting each one of the toll accounts a portion of a toll amount to perform the steps.  The mere recitation of a generic computer (Claim 15’s “toll service subscriber device,” “server,” and “toll service system”) does not take the claims out of the methods of organizing human activity grouping.  Accordingly, the claims recite an abstract idea.
Claim 16 as a whole, recites a method of organizing human activity.  The limitations in claim 16 of determining an identity of each of a plurality of toll service subscriber, each toll service subscriber having a respective toll account that is associated with each toll service subscriber, respectively; receiving location information from each of the toll service subscriber; determining that each of the toll service subscriber are in close proximity and moving together;  subsequent to determining that each of the toll service subscriber are in close proximity and moving together, receiving an indication of a toll transaction occurrence; and responsive to receiving the indication of the toll transaction occurrence, debiting the account of each toll service subscribers a portion of a toll amount for the toll transaction, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitations by a method of commercial or legal obligations (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and/or by managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) but for the recitation of generic computer components. That is, other than reciting “a server,” “a toll service system,” and “a plurality of toll service subscriber devices,” nothing in the claim element precludes the step from practically being performed by commercial or legal obligations and/or managing personal behavior or relationships or interactions between people.  For example, but for the “a toll service system,” “a toll tag device,” and “a toll agency tag reader” language, determining an identity of each of a plurality of toll service subscriber; receiving location information from each of the toll service subscriber; determining that each of the toll service subscriber are in close proximity and moving together; receiving an indication of a toll transaction occurrence; and debiting the account of each toll service subscribers a portion of a toll amount for the toll transaction of claim 16 encompasses the user determining an identity of each of a plurality of toll service subscriber, receiving location information from each of the toll service subscriber; determining that each of the toll service subscriber are in close proximity and moving together; receiving an indication of a toll transaction occurrence; and debiting the account of each toll service subscribers a portion of a toll amount for the toll transaction to perform the steps.  The mere recitation of a generic computer (Claim 16’s “server,” “toll service system,” and “plurality of toll service subscriber devices”) does not take the claims out of the 

	Step 2A Prong 2
This judicial exception is not integrated into a practical application because the claims as a whole merely describes how to generally “apply” the concept of “determining an identity of each of a plurality of toll service subscribers; determining which of the plurality toll service subscribers will act as a toll tag; providing a unique identifier to the toll service subscriber that acts as the toll tag; receiving, from one of the toll service subscribers, an indication of a toll transaction occurrence; and debiting the account of each toll service subscriber in the vehicle a portion of a toll amount for the toll transaction” of claim 1 in a computer environment; generally “apply” the concept of “receiving an identifier of each of a plurality of toll service subscriber including the one toll service subscriber; verifying that each one of the plurality of toll service subscribers are in close proximity to each other; receiving, from one of the toll service subscribers, an indication of a toll transaction occurrence; and debiting each one of the toll accounts a portion of a toll amount for the toll transaction” of claim 15 in a computer environment; and generally “apply” the concept of “determining an identity of each of a plurality of toll service subscriber; receiving location information from each of the toll service subscriber; determining that each of the toll service subscriber are in close proximity and moving together; receiving an indication of a toll transaction occurrence; and debiting the account of each toll service subscribers a portion of a toll amount for the toll transaction” of claim 16 in a computer environment.  The claimed computer components in the steps above are recited at a high-level of generality and are merely invoked as a tool to perform the abstract idea (i.e., “determining an identity of each of each of a plurality of toll service subscribers,” “receiving an indication of a toll transaction occurrence,” and “debiting the 

Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a server computer and/or processor to perform the “determining an identity of each of a plurality of toll service subscribers; determining which of the plurality toll service subscribers will act as a toll tag; providing a unique identifier to the toll service subscriber that acts as the toll tag; receiving, from one of the toll service subscribers, an indication of a toll transaction occurrence; and debiting the account of each toll service subscriber in the vehicle a portion of a toll amount for the toll transaction” of claim 1; the “receiving an identifier of each of a plurality of toll service subscriber including the one toll service subscriber; verifying that each one of the plurality of toll service subscribers are in close proximity to each other; receiving, from one of the toll service subscribers, an indication of a toll transaction occurrence; and debiting each one of the toll accounts a portion of a toll amount for the toll transaction” of claim 15; and “determining an identity of each of a plurality of toll service subscriber; receiving location information from each of the toll service subscriber; determining that each of the toll service subscriber are in close proximity and moving together; receiving an indication of a toll transaction occurrence; and debiting the account of each toll service subscribers a portion of a 
	As per dependent claim 2, the limitations of “receiving location information …” and “determining that each of the toll service subscribers…” are further directed to a method of organizing human activity as described in claim 1. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.  
	As per dependent claim 3, the limitation “receiving from one of the toll service subscribers…” is further directed to a method of organizing human activity as described in claim 1. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.  
 	As per dependent claim 4, the limitation “verifying that the toll…” is further directed to a method of organizing human activity as described in claim 1. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.  
As per dependent claim 5, the limitation “querying each of the toll service subscribers…” is further directed to a method of organizing human activity as described in claim 1. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.  
As per dependent claims 8 and 19, the limitation “generating the unique identifier…” is further directed to a method of organizing human activity as described in claims 1 and 16, respectively. For the reasons described above with respect to claims 1 and 16, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.  
                As per dependent claims 9 and 20, the recitation “determining the number of occupants…” is further directed to a method of organizing human activity as described in claims 1 and 16, respectively. Therefore, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea. The recitation of “a near field communication protocol,” “wireless local area network,” and “ultrasonic communication protocol” are other computer component recited at a high-level of generality and are merely invoked as a tool to perform the abstract idea. Similar to claims 1 and 16, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea.
As per dependent claims 10 and 21, the limitation “receiving…the number of occupants” is further directed to a method of organizing human activity as described in claims 1 and 16, respectively. For the reasons described above with respect to claims 1 and 16, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.  
As per dependent claims 11 and 22, the limitation “discounting the toll amount…” merely narrows the previously recited abstract idea limitation. For the reasons described above with respect to claims 1 and 16, respectively, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
 	As per dependent claim 12, the limitations of “determining that the vehicle is traveling on a roadway…” and  “providing to at least one of the toll service subscribers…” and are further directed to a method of organizing human activity as described in claim 1. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.  
 	As per dependent claim 13, the limitations of “determining the identity of each of the toll service subscribers…” are further directed to a method of organizing human activity as described in claim 1. For the reasons described above with respect to claim 1, this judicial 
 	As per dependent claim 14, the limitations of “receiving from at least location information …” and “debiting each toll service …” are further directed to a method of organizing human activity as described in claim 1. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.  
                As per dependent claim 17, the recitation “determining which of the toll subscribers will act…” and “using a unique identifier associated with the toll service” sis further directed to a method of organizing human activity as described in claim 1. Therefore, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea. The recitation of “a toll tag device” and “a toll agency tag reader” are other computer components recited at a high-level of generality and are merely invoked as a tool to perform the abstract idea. Similar to claim 16, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea.
 	As per dependent claim 18, the limitations of “providing the unique identifier …” is further directed to a method of organizing human activity as described in claim 16. For the reasons described above with respect to claim 16, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis, III et al. (US PG Pub. 2011/0137773)
As per claim 15, Davis, III et al. discloses a method of apportioning toll payment, comprising:
 	receiving, from a toll service subscriber device at a server of a toll service system, an identifier of each of a plurality of toll service subscriber devices including the one toll service subscriber device, each one of the plurality of toll service subscriber devices being associated with a respective one of a plurality of toll accounts at the server (Davis, III et al.: [0038] To bill an occupant of the vehicle, a unique identifier and a location are transmitted to a billing server across a network, according to exemplary embodiments of the present invention…  Upon receiving the unique identifier and the location, a determination is made to bill a user account associated with the unique identifier, wherein the amount billed depends upon the location and/or other factors such as speed, time, etc.) also see [0047]-[0048]);
	the server verifying that each one of the plurality of toll service subscriber devices are in close proximity to each other through communication with at least one of the plurality of toll service subscriber devices (Davis, III et al.: [0046] An antenna and transceiver in smart vehicle 400 are used by a client logic to determine a relative position of each wireless communication device 420, 424, 426 located within smart vehicle 400. Smart vehicle 400 identifies the driver using the methods described herein, i.e. by capturing a unique identifier from driver's wireless communication device 420. When passing through toll gate 452, smart vehicle 400 enters toll location 454);
	subsequent to verifying, receiving, at the server of the toll service system from one of the toll service subscriber devices, an indication of a toll transaction occurrence ([0046] Alternatively, smart vehicle 400 submits the unique identifier of the driver to a transceiver located in toll gate 452. Toll gate 452 sends the unique identifier along with a toll amount to a billing server which deducts the amount from a user account associated with the unique identifier); and
	responsive to receiving the indication of the toll transaction occurrence, the toll service system debiting each one of the toll accounts a portion of a toll amount for the toll transaction ([0046] Alternatively, smart vehicle 400 submits the unique identifier of the driver to a transceiver located in toll gate 452. Toll gate 452 sends the unique identifier along with a toll amount to a billing server which deducts the amount from a user account associated with the unique identifier) also see [0040]).
As per claim 16, Davis, III et al. discloses a method of apportioning toll payment, comprising:
determining, at a server of a toll service system, an identity of each of a plurality of toll service subscriber devices, each toll service subscriber device having a respective toll account with the toll service system that is associated with each toll service subscriber device, respectively (Davis, III et al.: [0038] To bill an occupant of the vehicle, a unique identifier and a location are transmitted to a billing server across a network, according to exemplary embodiments of the present invention…  Upon receiving the unique identifier and the location, a determination is made to bill a user account associated with the unique identifier, wherein the amount billed depends upon the location and/or other factors such as speed, time, etc.) also see [0047]-[0048]);
	receiving, at the server of the toll service system, location information from each of the toll service subscriber devices (Davis, III et al.: [0046] An antenna and transceiver in smart vehicle 400 are used by a client logic to determine a relative position of each wireless communication device 420, 424, 426 located within smart vehicle 400. Smart vehicle 400 identifies the driver using the methods described herein, i.e. by capturing a unique identifier from driver's wireless communication device 420. When passing through toll gate 452, smart vehicle 400 enters toll location 454); and
	determining, by the server of the toll service system, that each of the toll service subscriber devices are in close proximity and moving together (Davis, III et al.: [0046] An antenna and transceiver in smart vehicle 400 are used by a client logic to determine a relative position of each wireless communication device 420, 424, 426 located within smart vehicle 400. Smart vehicle 400 identifies the driver using the methods described herein, i.e. by capturing a unique identifier from driver's wireless communication device 420. When passing through toll gate 452, smart vehicle 400 enters toll location 454);
subsequent to determining that each of the toll service subscriber devices are in close proximity and moving together, receiving, at the server of the toll service system from one of the toll service subscriber devices, an indication of a toll transaction occurrence ([0040] Billing server 232 includes a user account that is associated with the unique identifier transmitted from wireless communication device 220. Server logic 234 determines the association with the user account, and bills the user account an amount based upon the location of wireless communication device 220…  The user is then billed by debiting the account or by sending a bill to the user's address as stored in the user account); and [0043], The location of the smart vehicle and, in some embodiments, the number of passengers, is used to determine an amount to be debited from the user's account); and
	responsive to receiving the indication of the toll transaction occurrence, the toll service system debiting the account of each toll service subscribers a portion of a toll amount for the toll transaction ([0046] Alternatively, smart vehicle 400 submits the unique identifier of the driver to a transceiver located in toll gate 452. Toll gate 452 sends the unique identifier along with a toll amount to a billing server which deducts the amount from a user account associated with the unique identfier).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 13-14, and 17-18 are rejected under 35 U.S.C. 102(a)(a)(1) as being unpatentable over Davis, III et al. (US PG Pub. 2011/0137773) in view of Willis (US PG Pub. 2014/0025444 A1).
As per claim 1,  Davis, III et al. discloses a method of apportioning toll payment, comprising: 
determining, at a toll service system, an identity of each of a plurality of toll service subscribers located together in a vehicle, each toll service subscriber having a toll account with the toll service system that is associated with each toll service subscriber, respectively ([0047] Any or all of the occupants in the smart vehicle can pay the toll. The driver and passengers can decide between themselves which person is to pay the toll. In these embodiments, the designated occupant indicates to the smart vehicle that they will pay the toll. The driver and passengers may also decide to split the tolls, create an order for paying tolls, etc. This may be decided before the smart vehicle ever enters a toll lane, such as when the passengers get into the smart vehicle. Alternatively, this is decided when a toll amount is due, for instance, by sending a request to devices 420, 424, 426, and receiving a response from a particular wireless communication device), also see [0048]; and 
receiving, at a toll service system from one of the toll service subscribers, an indication of a toll transaction occurrence including the unique identifier ([0046] Alternatively, smart vehicle 400 submits the unique identifier of the driver to a transceiver located in toll gate 452. Toll gate 452 sends the unique identifier along with a toll amount to a billing server which deducts the amount from a user account associated with the unique identifier); and 
responsive to receiving the indication of the toll transaction occurrence, the toll service system debiting the account of each toll service subscriber in the vehicle a portion of a toll amount for the toll transaction ([0040] Billing server 232 includes a user account that is associated with the unique identifier transmitted from wireless communication device 220. Server logic 234 determines the association with the user account, and bills the user account an amount based upon the location of wireless communication device 220…  The user is then billed by debiting the account or by sending a bill to the user's address as stored in the user account); and [0043], The location of the smart vehicle and, in some embodiments, the number of passengers, is used to determine an amount to be debited from the user's account).
Davis, III et al. does not further disclose, however, Willis discloses:
determining which of the plurality toll service subscribers will act as a toll tag device, wherein the toll tag device is configured to be read by a toll agency tag reader upon the vehicle passing by the toll agency tag reader (Willis: [0092] FIG. 10 is a block diagram illustrating example components of a wireless transceiver implemented or integrated in mobile device 110… the wireless transceiver may be configured to generate and process the RF signals from/to the toll booth radio device 150. In these implementations, the mobile device 110 may itself act as a toll tag device without the need for an external toll tag device 115 attached to the mobile device 110. In this implementations, the wireless transceiver may perform the various functions of the toll tag device 115 described above); and 
providing a unique identifier to the toll service subscriber that acts as the toll tag device by the toll service system, and wherein the unique identifier is valid while the toll service subscribers remain located together or for a period of time, wherein the toll agency tag reader reads the unique identifier from the toll service subscriber that acts as the toll tag device upon the vehicle passing by the toll agency tag reader toll service subscriber that acts as the toll tag device (Willis: [0077] In some implementations of the invention, when multiple users each with their own mobile device (including the mobile application) travel together, the mobile applications may be configured such that one mobile device takes "priority" over other mobile devices within close proximity of one another for purposes of payment. This may be accomplished, for example, by registering multiple mobile devices with a single user account and assigning priorities/rankings to each of the corresponding mobile devices. In some implementations, each of the mobile applications operating on the multiple mobile devices may detect others operating in close proximity for a predetermined length of time (e.g., several minutes) and provide user interfaces whereby the users of the mobile devices may select which of their mobile devices will be used to process payment of toll charges as would be appreciated; also see [0069],[0099] and claim 3).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Davis, III et al. to include the transceiver acting as the toll tag device in order to process toll-based payment transactions using a mobile device as a toll tag device.

As per claim 2, Davis, III et al. in view of Willis discloses the method of claim 1.  Davis, III et al. further discloses determining the identity of toll service subscribers located together in the vehicle comprises: receiving location information from each of the toll service subscribers at the toll service system (Davis, III et al.: [0038] To bill an occupant of the vehicle, a unique identifier and a location are transmitted to a billing server across a network, according to exemplary embodiments of the present invention…  Upon receiving the unique identifier and the location, a determination is made to bill a user account associated with the unique identifier, wherein the amount billed depends upon the location and/or other factors such as speed, time, etc.); and 
determining that each of the toll service subscribers are in close proximity and moving together (Davis, III et al.: [0046] An antenna and transceiver in smart vehicle 400 are used by a client logic to determine a relative position of each wireless communication device 420, 424, 426 located within smart vehicle 400. Smart vehicle 400 identifies the driver using the methods described herein, i.e. by capturing a unique identifier from driver's wireless communication device 420. When passing through toll gate 452, smart vehicle 400 enters toll location 454).  

As per claim 3, Davis, III et al. in view of Willis discloses the method of claim 1.  Davis, III et al. further discloses wherein determining the identity of toll service subscribers located together in the vehicle comprises receiving from one of the toll service subscribers an identifier of each of the other toll service subscribers (Davis, III et al.: [0047]-[0048] Any or all of the occupants in the smart vehicle can pay the toll. The driver and passengers can decide between themselves which person is to pay the toll. In these embodiments, the designated occupant indicates to the smart vehicle that they will pay the toll. The driver and passengers may also decide to split the tolls, create an order for paying tolls, etc. This may be decided before the smart vehicle ever enters a toll lane, such as when the passengers get into the smart vehicle. Alternatively, this is decided when a toll amount is due, for instance, by sending a request to devices 420, 424, 426, and receiving a response from a particular wireless communication device).  The Examiner interprets this to mean that one occupant can enter each occupant’s information into the in-dash display system.

As per claim 4, Davis, III et al. in view of Willis discloses the method of claim 1.  Davis, III et al. further discloses the method further comprising  verifying that the toll service subscribers agree to share toll charges (Davis, III et al.: [0048] The occupants are given a choice whether or not to accept the toll charges S563. If at least one of the occupants accepts the toll charges, then a unique identifier for that particular passenger's wireless communication device, along with a location of the smart vehicle, are transmitted S564 to a billing server, either directly or via the toll gate).

As per claim 5, Davis, III et al. in view of Willis discloses the method of claim 4.  Davis, III et al. further discloses wherein verifying that the toll service subscribers agree to share toll charges comprises the toll service system querying each of the toll service subscribers and receiving an affirmative response to the query ([0048] The occupants are given a choice whether or not to accept the toll charges S563).

As per claim 13, Davis, III et al. in view of Willis discloses the method of claim 1.  Davis, III et al. further discloses wherein determining the identity of each of the toll service subscribers receiving from one of the toll service subscriber a list identifying the toll service subscriber. [0047]-[0048] Any or all of the occupants in the smart vehicle can pay the toll. The driver and passengers can decide between themselves which person is to pay the toll. In these embodiments, the designated occupant indicates to the smart vehicle that they will pay the toll. The driver and passengers may also decide to split the tolls, create an order for paying tolls, etc. This may be decided before the smart vehicle ever enters a toll lane, such as when the passengers get into the smart vehicle. Alternatively, this is decided when a toll amount is due, for instance, by sending a request to devices 420, 424, 426, and receiving a response from a particular wireless communication device).  The Examiner interprets this to mean that one 

As per claim 14, Davis, III et al. in view of Willis discloses the method of claim 1.  Davis, III et al. further discloses the method further comprises receiving from at least one of the toll service subscribers at the toll service system a debiting proportion indicating a corresponding proportion of the toll amount to be debited to each of the toll service subscriber accounts and wherein debiting each toll service subscriber account comprises debiting each toll service subscriber account according to the corresponding proportion (Davis, III et al.: [0040] Billing server 232 includes a user account that is associated with the unique identifier transmitted from wireless communication device 220. Server logic 234 determines the association with the user account, and bills the user account an amount based upon the location of wireless communication device 220…  The user is then billed by debiting the account or by sending a bill to the user's address as stored in the user account); and [0043], The location of the smart vehicle and, in some embodiments, the number of passengers, is used to determine an amount to be debited from the user's account).

As per claim 17, Davis, III et al. in view of Willis discloses the method of claim 16.  Davis, III et al. does not further disclose, however, Willis discloses, further comprising:
determining which of the toll service subscribers will act as a toll tag device, wherein the toll tag device is configured to be read by a toll agency tag reader upon the vehicle passing by the toll agency tag reader (Willis: [0092] FIG. 10 is a block diagram illustrating example components of a wireless transceiver implemented or integrated in mobile device 110… the wireless transceiver may be configured to generate and process the RF signals from/to the toll booth radio device 150. In these implementations, the mobile device 110 may itself act as a toll tag device without the need for an external toll tag device 115 attached to the mobile device 110. In this implementations, the wireless transceiver may perform the various functions of the toll tag device 115 described above); and
using a unique identifier associated with the toll service subscriber acting as the toll tag device, wherein the toll agency tag reader reads the unique identifier upon the vehicle passing by the toll agency tag reader and presents the unique identifier to the toll service for payment of the toll amount (Willis: [0077] In some implementations of the invention, when multiple users each with their own mobile device (including the mobile application) travel together, the mobile applications may be configured such that one mobile device takes "priority" over other mobile devices within close proximity of one another for purposes of payment. This may be accomplished, for example, by registering multiple mobile devices with a single user account and assigning priorities/rankings to each of the corresponding mobile devices. In some implementations, each of the mobile applications operating on the multiple mobile devices may detect others operating in close proximity for a predetermined length of time (e.g., several minutes) and provide user interfaces whereby the users of the mobile devices may select which of their mobile devices will be used to process payment of toll charges as would be appreciated; also see [0069],[0099] and claim 3).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Davis, III et al. to include the transceiver acting as the toll tag device in order to process toll-based payment transactions using a mobile device as a toll tag device.

As per claim 18, Davis, III et al. in view of Willis discloses the method of claim 17.  Davis, III et al. does not further disclose, however, Willis discloses, further comprising:
providing the unique identifier the toll service subscriber that acts as the toll tag device by the toll service system, and wherein the unique identifier is valid while the toll service subscribers remain located together or for a period of time (Willis: [0077] In some implementations of the invention, when multiple users each with their own mobile device (including the mobile application) travel together, the mobile applications may be configured such that one mobile device takes "priority" over other mobile devices within close proximity of one another for purposes of payment. This may be accomplished, for example, by registering multiple mobile devices with a single user account and assigning priorities/rankings to each of the corresponding mobile devices. In some implementations, each of the mobile applications operating on the multiple mobile devices may detect others operating in close proximity for a predetermined length of time (e.g., several minutes) and provide user interfaces whereby the users of the mobile devices may select which of their mobile devices will be used to process payment of toll charges as would be appreciated; also see [0069],[0099] and claim 3).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Davis, III et al.
Claims 8-11 and 19-22 are rejected under 35 U.S.C. 102(a)(a)(1) as being anticipated by Davis, III et al. (US PG Pub. 2011/0137773) in view of Willis (US PG Pub. 2014/0025444 A1) as applied to claims 1 and 18 above, and further in view of in view of Zafiroglu et al. (US PG Pub. 2014/0180773).  
As per claim 8, Davis, III et al. in view of Willis discloses the method of claim 1.  Davis, III et al. in view of Willis does not further disclose, however, Zafiroglu et al. discloses the method further comprising:
generating the unique identifier by the toll service system based in part on a number of occupants of the vehicle [0035]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Davis, III et al. in view of Willis’ the toll tag device to include the identifiers as taught by Zafiroglu et al. in order to determine a toll amount to be assessed based on the vehicle identification and occupancy information. 

As per claim 9, Davis, III et al. in view of Willis and Zafiroglu et al. discloses the method of claim 8.  Davis, III et al. in view of Willis does not further disclose, however, Zafiroglu et al. discloses the method of claim 8, further comprising:
one of the toll service subscribers determining the number of occupants at least in part automatically by at least one of: using a near field communication protocol to communicate with at least one other of the toll service subscribers, using a wireless local area network to communicate with at least one other of the toll service subscribers, using an ultrasonic communication protocol to communicate with at least one other of the toll service subscribers or communicating with the vehicle to receive a count of occupied seats in the vehicle ([0024][0031]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Davis, III et al. in view of Willis’ the toll tag device to include determining the number of occupants as taught by Zafiroglu et al. 
As per claim 10, Davis, III et al. in view of Willis and Zafiroglu et al. discloses the method of claim 8.  Davis, III et al. in view of Willis does not further disclose, however, Zafiroglu et al. discloses the method further comprising:
receiving at the toll service system the number of occupants of the vehicle prior to providing the unique identifier ([0035]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Davis, III et al. in view of Willis’ the toll tag device to include determining the number of occupants as taught by Zafiroglu et al. in order to determine a toll amount to be assessed based on the vehicle identification and occupancy information.

As per claim 11, Davis, III et al. in view of Willis and Zafiroglu et al. discloses the method of claim 8.  Davis, III et al. in view of Willis does not further disclose, however, Zafiroglu et al. discloses the method further comprising:
discounting the toll amount based on the number of occupants of the vehicle (Zafiroglu et al.: [0022] a nature of the incentive may be determined based on a number of vehicle occupants indicated by the vehicle occupancy information. For example, in certain embodiments, where the incentive is a reduction in a fee (e.g., a toll, a registration etc.) assessed in connection with operation of vehicle, the extent of the reduction may be positively correlated to the number of vehicle occupants. For example, as the number of vehicle occupants increases, the amount of the reduction in a fee may increase in accordance with any suitable proportional relationship (e.g., linear, exponential, logarithmic, etc.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Davis, III et al. in view of Willis’ the toll tag device to include determining the number of occupants as taught by Zafiroglu et al. in order to determine a toll amount to be assessed based on the vehicle identification and occupancy information. 

As per claim 19, Davis, III et al. in view of Willis and Zafiroglu et al. discloses the method of claim 18.  Davis, III et al. in view of Willis does not further disclose, however, Zafiroglu et al. discloses the method further comprising:
Davis, III et al. in view of Willis’ the toll tag device to include determining the number of occupants as taught by Zafiroglu et al. in order to determine a toll amount to be assessed based on the vehicle identification and occupancy information. 
As per claim 20, Davis, III et al. in view of Willis and Zafiroglu et al. discloses the method of claim 19.  Davis, III et al. in view of Willis does not further disclose, however, Zafiroglu et al. discloses the method further comprising:
one of the toll service subscribers determining the number of occupants at least in part automatically by at least one of: using a near field communication protocol to communicate with at least one other of the toll service subscribers, using a wireless local area network to communicate with at least one other of the toll service subscribers, using an ultrasonic communication protocol to communicate with at least one other of the toll service subscribers or communicating with the vehicle to receive a count of occupied seats in the vehicle ([0024],[0031]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Davis, III et al. in view of Willis’ the toll tag device to include determining the number of occupants as taught by Zafiroglu et al. in order to determine a toll amount to be assessed based on the vehicle identification and occupancy information.
As per claim 21, Davis, III et al. in view of Willis and Zafiroglu et al. discloses the method of claim 19.  Davis, III et al. in view of Willis does not further disclose, however, Zafiroglu et al. discloses the method further comprising:
receiving at the toll service system the number of occupants of the vehicle prior to providing the unique identifier ([0035]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Davis, III et al. in view of Willis’ the toll tag device to include determining the number of occupants as taught by Zafiroglu et al. 
As per claim 22, Davis, III et al. in view of Willis and Zafiroglu et al. discloses the method of claim 19.  Davis, III et al. in view of Willis does not further disclose, however, Zafiroglu et al. discloses the method further comprising:
discounting the toll amount based on the number of occupants of the vehicle (Zafiroglu et al.: [0022] a nature of the incentive may be determined based on a number of vehicle occupants indicated by the vehicle occupancy information. For example, in certain embodiments, where the incentive is a reduction in a fee (e.g., a toll, a registration etc.) assessed in connection with operation of vehicle, the extent of the reduction may be positively correlated to the number of vehicle occupants. For example, as the number of vehicle occupants increases, the amount of the reduction in a fee may increase in accordance with any suitable proportional relationship (e.g., linear, exponential, logarithmic, etc.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Davis, III et al. in view of Willis’ the toll tag device to include determining the number of occupants as taught by Zafiroglu et al. in order to determine a toll amount to be assessed based on the vehicle identification and occupancy information.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Davis, III et al. (US PG Pub. 2011/0137773) in view of Willis (US PG Pub. 2014/0025444 A1) as applied to claim 11 above, and further in view of Coffee et al. (US PG Pub. 2009/0295599).
As per claim 12, Davis, III et al. in view of Willis discloses the method of claim 1.  Davis, III et al. in view of Willis does not explicitly disclose, however, Coffee et al discloses:
further comprising: 
determining that the vehicle is traveling on a roadway having both a toll lane and a non-toll lane ([0016]; see FIG. 1), and 
providing, by the toll service system to at least one of the toll service subscribers, an indication of a travel time difference between the toll lane and the non-toll lane ([0020-[0021]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Davis, III et al. and Willis to include displaying the time on a toll lane and non-toll lane based on speed and traffic flow as taught by Coffee et al. to provide the user with the toll charge based on time in lanes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076.  The examiner can normally be reached on Monday-Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231

Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled
"PROPOSED" or "DRAFT"]



/F.A.N/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
April 26, 2021